       Case 2:12-md-02323-AB Document 10358 Filed 12/14/18 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


  IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
  PLAYERS’    CONCUSSION    INJURY MDL No. 2323
  LITIGATION

  Kevin Turner and Shawn Wooden, on behalf          Civil Action No. 12-1623
  of themselves and others similarly situated,
                                Plaintiffs,
               v.
  National Football League and NFL
  Properties, LLC, successor-in-interest to NFL
  Properties, Inc.,
                               Defendants.

  THIS DOCUMENT RELATES TO:

  Locks Law Firm v. Steven Hamilton
  Attorney’s Lien Dispute
  (Doc. No. 8423)


                           REPORT AND RECOMMENDATION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                               December 14, 2018

       Before the Court for Report and Recommendation is a Petition to Establish Attorney’s Lien

(“Lien”) seeking attorney’s fees and costs from any Monetary Claim to be paid to Settlement Class

Member Steven Hamilton, which was filed at Civil Action No. 12-1623, Doc. No. 78, on July 21,

2017 by Locks Law Firm (“Locks”). (Doc. No. 8423). On March 30, 2018, the Claims

Administrator issued a Notice of Lien to Mr. Hamilton’s current counsel, Berkowitz and Hanna

LLC (“Berkowitz”). On September 25, 2018, the Claims Administrator issued a Notice of

Monetary Award Claim Determination.

       The District Court referred all Petitions for individual attorney’s liens to this Court. (Doc.
        Case 2:12-md-02323-AB Document 10358 Filed 12/14/18 Page 2 of 3



No. 7746). Rules Governing Attorneys’ Liens (“Rules”) were adopted on March 6, 2018 and

amended on October 3, 2018.          (Doc. Nos. 9760 and 10283).          Accordingly, the Claims

Administrator has referred the Lien Dispute and the Withdrawal to this Court for Report and

Recommendation.

       On November 29, 2018, pursuant to Rule 24, the Parties submitted a Withdrawal of

Attorney’s Lien Dispute (the “Withdrawal”).          The signed agreement clearly indicates the

percentage of the Award that each law firm will receive and sets forth an agreement as to how to

disburse any portion of the 5% holdback that may be released in the future. Upon review of the

Withdrawal, the contingency fee agreement, the list of itemized costs submitted by Berkowitz, and

in consideration of the Presumptive Fee Cap imposed by the District Court (Doc. No. 9863), we

conclude that Berkowitz is entitled to the costs asserted. We further conclude that the fees to be

paid to each firm are reasonable and collectively within the percentage allowed under the 22%

Presumptive Fee Cap.

       Accordingly, we conclude that the Withdrawal is granted and the Claims Administrator is

ordered to distribute the attorneys’ fees and costs to Berkowitz and the attorneys’ fees to Locks,

as was set forth in the Withdrawal.1




1
   Pursuant to the Court’s Order Regarding Withholdings for Common Benefit Fund (Doc. No.
10104), 5% of the Award is currently being held in the Attorney’s Fees Qualified Settlement Fund,
where it must remain until further order of the Court. The Claims Administrator will ensure that
if any portion of those funds are later released they will be paid pursuant to the agreed terms in the
Withdrawal.
                                                   2
        Case 2:12-md-02323-AB Document 10358 Filed 12/14/18 Page 3 of 3




                                     RECOMMENDATION

       AND NOW, this 14th day of December, 2018, it is respectfully RECOMMENDED that

the withdrawal of lien dispute be GRANTED and the Claims Administrator be ordered to

distribute the attorneys’ fees and costs as is set forth in the Withdrawal submitted by the Parties.

       The Parties may file objections to this Report and Recommendation. See Rule 25(d).



                                                      BY THE COURT:



                                                      /s/ David R. Strawbridge, USMJ
                                                      DAVID R. STRAWBRIDGE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  3
